DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment submitted 06/16/2022 is acknowledged. Claims 5, 10-11 and 14 are canceled, and claims 16-17 are newly submitted claims; therefore, claims 1-4, 6-9, 12-13 and 15-17 remain pending and are the claims addressed below. The objections previously set forth in the 06/16/2022 Office action have been overcome in view of the amendments made to the claims and are therefore withdrawn. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Applicant’s amendments to the claims overcome the rejections previously made; therefore, the rejections made under this section in the 06/16/2022 Office action are withdrawn.
Allowable Subject Matter
Claims 1-4, 6-9, 12-13 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: ZHENG et al. (CN 105666640) HARRE (US 2009/0279382) and AUSTIN (US 2014/0252668) constitute the closest prior art of record.
It is the Examiner's assessment that no reference viewed either alone or in combination teaches or reasonably suggests the claimed system/mixer meeting every limitation of the independent claims; specifically, the claimed mixing chamber module including a drum module and a shaft module meeting the structural limitations in the amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAILEIGH KATE DARNELL/ Examiner, Art Unit 1743                                                                                                                                                                                         /JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743